1

2

3

4                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
5                                     AT TACOMA

6    JOSEPH GLEN BLUE,
                                                        Case No. 2:21-cv-00172-RAJ-TLF
7                            Petitioner,
           v.                                           ORDER DENYING MOTION TO
8                                                       APPOINT COUNSEL
     JAMES KEY,
9
                             Respondent.
10

11         The District Court has referred this action filed under 28 U.S.C. § 2254 to United

12   States Magistrate Judge Theresa L. Fricke. Currently pending in this action is Petitioner

13   Joseph Glen Blue’s requests for appointed counsel. Dkt. 9 at 110; Dkt. 10.

14         There is no right appointed counsel in cases brought under 28 U.S.C. § 2254

15   unless an evidentiary hearing is required or such appointment is necessary for the

16   effective utilization of discovery procedures. See McCleskey v. Zant, 499 U.S. 467, 495

17   (1991); United States v. Duarte-Higareda, 68 F.3d 369, 370 (9th Cir. 1995); United

18   States v. Angelone, 894 F.2d 1129, 1130 (9th Cir. 1990); Weygandt v. Look, 718 F.2d

19   952, 954 (9th Cir. 1983); Rules Governing Section 2254 Cases in the United States

20   District Courts 6(a) and 8(c). The Court may appoint counsel “at any stage of the case if

21   the interest of justice so require.” Weygandt, 718 F.2d at 954. In deciding whether to

22   appoint counsel, the Court “must evaluate the likelihood of success on the merits as

23

24

25
     ORDER DENYING MOTION TO APPOINT COUNSEL -
     1
1    well as the ability of the petitioner to articulate his claims pro se in light of the complexity

2    of the legal issues involved.” Id.

3           At this time, the Court has ordered the Clerk to serve the Petition; however, an

4    answer has not been filed. Therefore, the Court does not find good cause for granting

5    leave to conduct discovery and has not determined an evidentiary hearing will be

6    required. See Rules Governing Section 2254 Cases in the United States District Courts

7    6(a) and 8(c). Furthermore, Petitioner effectively articulated his grounds for relief raised

8    in the Petition, the grounds are not factually or legally complex, and it is difficult to

9    determine the likelihood of success on the merits without an answer and the state court

10   record. See Dkt. 5, 12. Thus, Petitioner has not shown the interests of justice require

11   the Court to appoint counsel at this stage in the case.

12          As Petitioner has not shown appointment of counsel is appropriate at this time,

13   the Motion for Counsel (Dkt. 10) is denied without prejudice.

14          Dated this 4th day of May, 2021.

15


                                                        A
16

17                                                      Theresa L. Fricke
                                                        United States Magistrate Judge
18

19

20

21

22

23

24

25
     ORDER DENYING MOTION TO APPOINT COUNSEL -
     2
